         Case 3:00-cr-01242-JM Document 787 Filed 02/02/21 PageID.9101 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 00cr1242 JM
12                                      Plaintiff,
                                                         ORDER ON MOTION TO REDUCE
13   v.                                                  SENTENCE PURSUANT TO
                                                         18 U.S.C. 3582(c)(1)(A)(i)
14   HUMBERTO IRIBE,
15                                   Defendant.
16
17           Pending before the Court is Defendant Humberto Iribe’s Motion to Reduce Sentence
18   Pursuant to 18 U.S.C. 3582(c)(1)(A)(i). (Doc. No. 777.) Upon careful review of the motion
19   and after considering the applicable factors provided, IT IS HEREBY ORDERED that the
20   motion is denied.
21                                       BACKGROUND
22           On September 21, 2018, Mr. Iribe pled guilty to conspiracy and attempted
23   kidnapping and was concurrently sentenced to a total of 300 months imprisonment and 3
24   years of supervised release. (See Doc. No. 729.) Mr. Iribe is projected to be released on
25   supervised release on December 8, 2022. (Doc. No. 765 at 34.1)
26
27
     1
      Document numbers and page references are to those assigned by CM/ECF for the docket
28   entry.
                                                     1
                                                                                    00cr1242 JM
         Case 3:00-cr-01242-JM Document 787 Filed 02/02/21 PageID.9102 Page 2 of 9



 1           On November 12, 2020, the Clerk of Court filed Mr. Iribe’s pro se Motion for
 2   Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i). After the United States served
 3   its Response in Opposition, (Doc. No. 765) the court reappointed Mr. Carlos to act as Mr.
 4   Iribe’s counsel and set a new briefing schedule, (Doc. Nos. 772, 773.) Counsel filed the
 5   instant Motion to Reduce Sentence Pursuant to First Step Act, 18 U.S.C. §3582(c)(1)(a)(i)
 6   on January 4, 2021 citing ongoing health concerns caused by the outbreak of COVID-19
 7   as grounds for Mr. Iribe’s early release. (Doc. No. 777.)2 The United States filed its
 8   opposition on January 10, 2021 (Doc. No. 778) and Defendant filed a reply (Doc. No. 784).
 9                                     LEGAL STANDARD
10           Generally, a court may not correct or modify a prison sentence once it has been
11   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of
12   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). Mr. Iribe
13   seeks modification of his sentence under the compassionate release provision of 18 U.S.C.
14   § 3582(c)(1)(A)(i), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194
15   (Dec. 21, 2018).
16           The First Step Act allows prisoners to bring their own motions for compassionate
17   release after: (1) fully exhausting administrative appeals of the Federal Bureau of Prisons’
18   (“BOP”) decision not to file a motion, or (2) “the lapse of 30 days from the receipt ... of
19   such a request” by the warden of the defendant’s facility, “whichever is earlier.” 18 U.S.C.
20   § 3852(c)(1)(A)(i). Thereafter, upon considering the applicable factors set forth in section
21   3553(a), the court may determine whether “extraordinary and compelling reasons warrant
22   such a reduction” and “that such a reduction is consistent with applicable policy statements
23   issued by the Sentencing Commission.”
24
25
26
27
     2
      Accordingly, Mr. Iribe’s pro se Emergency Motion for Compassionate Release from
28   Custody (Doc. No. 765) is DENIED as MOOT.
                                                  2
                                                                                       00cr1242 JM
         Case 3:00-cr-01242-JM Document 787 Filed 02/02/21 PageID.9103 Page 3 of 9



 1           The relevant Sentencing Commission policy statement sets forth several
 2   “extraordinary and compelling reasons.” U.S. Sentencing Guidelines, § 1B1.13 states:
 3           Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
             §3582(c)(1)(A), the court may reduce a term of imprisonment (and may
 4
             impose a term of supervised release with or without conditions that does not
 5           exceed the unserved portion of the original term of imprisonment) if, after
             consideration of the factors set forth in 18 U.S.C. § 3553(a), to the extent that
 6
             they are applicable, the court determines that —
 7           (1)(A) Extraordinary and compelling reasons warrant the reduction . . .
             (2) The defendant is not a danger to the safety of any other person or to the
 8
             community, as provided in 18 U.S.C. § 3142(g); and
 9           (3) The reduction is consistent with this policy statement.
10
     U.S.S.G. § 1B1.13. The commentary to § 1B1.13 lists four circumstances that qualify as
11
     “extraordinary and compelling reasons”: (A) medical condition of the defendant; (B) age
12
     of the defendant; (C) family circumstances; and (D) “Other reasons—As determined by
13
     the Director of the Bureau of Prisons, there exists in the defendant’s case an extraordinary
14
     and compelling reason other than, or in combination with, the reasons described in
15
     subdivisions (A) through (C).” U.S.S.G. § 1B1.13 n.1.
16
                                             DISCUSSION
17
             On October 4, 2020, Mr. Iribe emailed the warden of F.C.I. Edgefield a
18
     “Compassionate Release request pursuant to the Coronavirus Aid Relief Economic
19
     Security ("CARES") Act.” 3 (Doc. No. 777-1.) Mr. Iribe stated that he had completed 19
20
     and half years of his 25-year sentence, and had been diagnosed with hyperthyroidism,
21
22
23
     3
       The Coronavirus Aid, Relief, and Economic Security (CARES) Act was enacted on
24
     March 27, 2020. Section 12003(b)(2) of the Act provides, “during the covered emergency
25   period[,] if the Attorney General finds that emergency conditions will materially affect the
     functioning of the Bureau, the Director of the Bureau may lengthen the maximum amount
26
     of time for which the Director is authorized to place a prisoner in home confinement under
27   the first sentence of section 3624(c)(2) of Title 18, United States Code, as the Director
     determines appropriate.”
28

                                                     3
                                                                                          00cr1242 JM
      Case 3:00-cr-01242-JM Document 787 Filed 02/02/21 PageID.9104 Page 4 of 9



 1   Graves’ disease, an autoimmune disease that puts him at greater risk of contagion and
 2   death. (Id.)
 3          On October 6, 2020, Mr. Iribe received the following email response:
 4           Your written correspondence addressed to the Warden, via email, has been
            received.
 5
 6          After reviewing your concern(s), this matter has been forwarded to the
            Compassionate Release Coordinator/RIS for review. You may refer to
 7
            Program Statement 5050.50, Compassionate Release Request/Reduction in
 8          Sentence, for guidance.
 9   Id. at 10.
10          On October 20, 2020, Mr. Iribe signed his emergency motion for compassionate
11   release and signed a supplemental affidavit on November 5, 2020. (See id. at 5, 9.) Mr.
12   Iribe mailed his pro se motion to the district court where it was docketed, with the court
13   ordering that the motion be filed nunc pro tunc to the date it was received, November 9,
14   2020. (Doc. No. 765)
15          Mr. Iribe now moves this court to find COVID-19 is an extraordinary and
16   compelling reason to merit his compassionate release from confinement. (Doc. No. 777.)
17   Mr. Iribe, who is 45 years old, argues that he suffers from an autoimmune disorder called
18   Graves’ disease which is caused by a malfunction in the body’s disease fighting immune
19   system. (Id. at 9.) Mr. Iribe maintains that a major symptom of Graves’ disease is
20   hyperthyroidism, which plays a major role in metabolism, growth, and development. (Id.)
21   Mr. Iribe argues that, generally, individuals with hyperthyroidism may be at a higher risk
22   of complications from infections, such as COVID-19. Further, Mr. Iribe contends that
23   along with Graves’ disease and hyperthyroidism, two additional health conditions, atrial
24   fibrillation, and an inguinal hernia, put him at greater risk of contagion and death from
25   COVID-19. (Id. 10.) Mr. Iribe asserts, and the Government does not dispute, (see Doc.
26   No. 777 n. 7), that he has satisfied 18 U.S.C. § 3582(c)(1)(A)(i)’s administrative exhaustion
27   requirement because he filed his motion after 30 days had lapsed from the time he presented
28   his request to the warden.

                                                   4
                                                                                        00cr1242 JM
      Case 3:00-cr-01242-JM Document 787 Filed 02/02/21 PageID.9105 Page 5 of 9



 1         The Government opposes Mr. Iribe’s request, principally arguing that he does not
 2   have a serious physical or mental condition within the meaning of the Sentencing
 3   Commission’s policy statement because Mr. Iribe’s conditions are well managed and do
 4   not rise to the level of seriousness as to substantially diminish his ability to provide self-
 5   care. (Id. at 11-21.) Secondarily, the Government contends that Mr. Iribe’s conditions are
 6   not risk factors according to the Center for Disease Control (“CDC”). (Id. at 20-23.)
 7   Finally, the Government contends that the risk Mr. Iribe poses to the community and the
 8   relevant 18 U.S.C. § 3553(a) factors weigh against his release. (Id. at 23-25.)
 9         Having satisfied the administrative exhaustion requirement, Mr. Iribe’s motion
10   hinges on whether the risks presented by the current COVID-19 pandemic, along with the
11   health conditions of Graves’ disease - hyperthyroidism, atrial fibrillation, and an inguinal
12   hernia constitute “extraordinary and compelling reasons” for modification of his sentence.
13   See, e.g., United States v. Cosby, Case No. 18cr4474-JAH, 2020 WL 3830567, at *4.
14   (S.D. Cal. July 7, 2020).
15         a) Extraordinary and Compelling Reasons
16         Mr. Iribe has not persuaded the court that his medical conditions qualify as
17   “extraordinary and compelling” reasons for release within the context of 18 U.S.C.
18   § 3582 (c)(1)(A) and U.S.S.G. § 1B1.13. First, the court is not satisfied that Mr. Iribe is
19   at heightened risk of serious illness due to any of the conditions he advances for his
20   requested relief. The CDC maintains a list of underlying medical conditions that may
21   increase a person’s risk of severe illness from COVID-19. Revisions were made on
22   December 23, 2020 to reflect recent data supporting increased risk of severe illness from
23   the virus that causes COVID-19 among persons with Down syndrome, and to reflect an
24   increased risk of severe illness in children who have sickle cell disease and chronic
25   kidney disease. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
26   precautions/people-with-medical-conditions.html. Neither Mr. Iribe’s Graves’ disease
27   nor his hyperthyroidism appear as a condition that might increase the risk of severe
28   illness from the virus that causes COVID-19 under the category Immunocompromised

                                                   5
                                                                                         00cr1242 JM
         Case 3:00-cr-01242-JM Document 787 Filed 02/02/21 PageID.9106 Page 6 of 9



 1   State (Weakened Immune System) from Blood or Bone Marrow Transplant, Immune
 2   Deficiencies, HIV, use of Corticosteroids, or use of other Immune Weakening Medicines.
 3   The immune deficient people this category appears to be referring to are those with
 4   primary immunodeficiency (PI). 4 No evidence has been provided that Mr. Iribe is taking
 5   any medications that would fall into the “immune weakening” variety. The category
 6   does, however, include the catchall language “having a weakened immune system might
 7   increase your risk of severe illness from COVID-19.”5 Mr. Iribe’s citation to one
 8   medical journal article published in July 2020 provides: “[b]ased on a contrite meta-
 9   analysis of available data, thyroid disease seems to be associated with an enhanced risk of
10   severe COVID-19 infection…. First thyroid hormones were important in the regulation
11   of innate immune response. Therefore, excess or deficiency of thyroid hormones levels
12   observed in thyroid disease will lead to dysregulation of innate immune response, ” (Doc.
13   No. 784 at 3 quoting NCBI article, Thyroid disease is associated with severe coronavirus
14   disease 2019 (COVID -19) infection, at
15   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7387272/#bib9(Jul.2020)). This article
16   does not persuade the court that hyperthyroidism, controlled medically, warrants the
17   relief requested.
18           Similarly, Mr. Iribe’s heart condition, atrial fibrillation, is not directly listed under
19   the Heart Conditions and Other Cardiovascular and Cerebrovascular Diseases category
20   (listing heart failure, coronary artery disease cardiomyopathies, pulmonary hypertension,
21   and hypertension or stroke). A generous read of the guidelines may, however, place atrial
22   fibrillation within this category because the condition could increase Mr. Iribe’s risk of
23   stroke because irregular heartbeat (including atrial fibrillation) can cause blood clots that
24
25
26
     4
27    https://www.cdc.gov/genomics/disease/primary_immunodeficiency.htm
     5
      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
28   medical-conditions.html#immunocompromised-state
                                                     6
                                                                                           00cr1242 JM
         Case 3:00-cr-01242-JM Document 787 Filed 02/02/21 PageID.9107 Page 7 of 9



 1   may break loose and cause a stroke6. However, noted in the medical records is a suggestion
 2   that Mr. Iribe regains sinus rhythm of the heart following an episode of fibrillation. (Doc.
 3   No. 771 at 9; see also Doc. No. 781.) It appears that atrial fibrillation is being medically
 4   managed while Mr. Iribe is in custody. An inguinal hernia does not appear on any of the
 5   categories of conditions that places individuals at increased risk for severe illness from
 6   COVID-19.        Thus, while Mr. Iribe suffers from three or four conditions (if the
 7   hyperthyroidism is separated from the Graves’ disease condition), only one of them, atrial
 8   fibrillation, potentially places him in a class of adults who “might be at an increased risk
 9   for     severe    illness   from    the   virus    that   causes    COVID-19.”          See
10   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
11   medical-conditions.html.
12           Because Mr. Iribe has alleged a health condition that could, potentially, put him at
13   heightened or increased risk for severe illness from COVID 19, the court turns to the
14   allegations surrounding conditions at F.C.I. Edgefield, the prison where Mr. Iribe is
15   currently housed. To support his position, Mr. Iribe has included a copy of a BOP press
16   release regarding an Inmate Death at F.C.I. Edgefield. (See Doc. No. 777-1 at 17.) Further,
17   he cites to the high infection rate at F.C.I. Edgefield, which the government does not
18   dispute. The BOP website currently shows that there are 25 confirmed active inmate
19   COVID-19 cases, 23 active staff COVID-19 cases, 1 inmate COVID-19 death, 197 inmate
20   recovered COVID-19 cases, and 10 staff recovered COVID-19 cases.                        See
21   https://www.bop.gov/coronavirus/ (last visited January 25, 2021). But Mr. Iribe’s position
22   overlooks the fact that the BOP has implemented various preventive and mitigating
23   measures to protect inmates and staff at its facilities. (See Doc. No. 778 at 3-6.) More
24   importantly, his conclusions fail to take into consideration the existence and increasing
25   availability of COVID-19 vaccines.
26
27
28   6
         https://www.cdc.gov/stroke/conditions.htm
                                                   7
                                                                                       00cr1242 JM
      Case 3:00-cr-01242-JM Document 787 Filed 02/02/21 PageID.9108 Page 8 of 9



 1         b) COVID-19 vaccine availability
 2         The government has based a significant part of its opposition to the motion to the
 3   BOP’s response to the pandemic, including the prospect of federal inmates being
 4   vaccinated against COVID-19 in the foreseeable future, citing general vaccination numbers
 5   for inmate populations. (Doc. No. 778 at 2-6.) There is no denying the vaccine shortages
 6   and slow pace of inoculations thus far, and the uncertainty as to when and for whom
 7   vaccinations will be available. In the meantime, to combat anxiety in the face of this
 8   worldwide health emergency, the BOP has formulated a contingency plan which includes
 9   securing inmates in their “group gatherings,” enhanced screening of staff at all BOP
10   locations, and heightened intake measures for newly admitted inmates. (Id. at 3-5.) The
11   government has commenced widespread asymptomatic testing as well as transferring many
12   inmates to home confinement. (Id. at 6.) In sum, the court cannot simply ignore the
13   measures taken by the BOP to mitigate the risks of COVID-19 transmission in the BOP
14   population.
15         Under the present conditions at F.C.I. Edgefield, Mr. Iribe has, therefore, not
16   demonstrated how his pre-existing conditions diminish his ability to provide self-care such
17   that they would amount to “extraordinary and compelling” reasons for release under
18   § 3582 (c)(1)(A)(i).
19         c) Section 3553(a) Factors
20         The court finds a sentence reduction is inconsistent with the applicable policy
21   statements issued by the Sentencing Commission. See 18 U.S.C. § 3553(a).               The
22   introductory portion of this section instructs courts to “impose a sentence sufficient, but
23   not greater than necessary” to punish, deter, protect the public, and rehabilitate the
24   defendant.
25                 i.   Seriousness of the Offenses of Conviction
26         The generic offenses of conviction, conspiracy, and attempted kidnapping, to which
27   Iribe pled guilty after trial had already commenced against his co-defendant, Kimberly
28   Bailey, do not capture the horror of Mr. Iribe’s crimes and the extent of his involvement.

                                                  8
                                                                                      00cr1242 JM
Case 3:00-cr-01242-JM Document 787 Filed 02/02/21 PageID.9109 Page 9 of 9
